IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,               :    No. 2216 Disciplinary Docket No. 3

                  Petitioner                  :    No. 176 DB 2015

             v.                               :    Attorney Registration No. 204756

ALLAN CHRISTOPHER SMITH                       :    (Bucks County)

                   Respondent


                                         ORDER


PER CURIAM


      AND    NOW,    this   12th   day   of       May,   2017,   upon   consideration   of   the

Recommendation of the Three -Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline is granted, and Allan Christopher Smith is suspended

on consent from the Bar of this Commonwealth for a period of five years retroactive to

October 27, 2015. He shall comply with all the provisions of Pa.R.D.E. 217.